Citation Nr: 1421419	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  10-08 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1963 to July 1989. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which, in pertinent part, denied service connection for a left knee disorder currently on appeal.

In March 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the record.

The issue on appeal was previously remanded by the Board in November 2013 to obtain a supplemental VA medical opinion for the Veteran's left knee disorder.  This was accomplished, and the claim was readjudicated in a March 2014 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  The Veteran has currently diagnosed left knee degenerative arthritis.  
2.  Symptoms relating to the Veteran's left knee arthritis were not chronic in service and have not been continuous since service separation.

3.  A left knee disability did not manifest to a compensable degree within one year of service separation.

4.  The Veteran's currently diagnosed left knee degenerative arthritis is not etiologically related to service.

5.  The Veteran's currently diagnosed left knee degenerative arthritis is not caused or aggravated by the service-connected right knee degenerative arthritis disability.  


CONCLUSION OF LAW

The criteria for service connection for a left knee disorder have not been met.  
38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1). See 73 Fed. Reg. 23,353-356 (April 30, 2008). 

The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and 
(5) effective date of the disability. 

In a timely January 2008 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective dates of the claims. 

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes service treatment records, private treatment records, the Veteran's statements, and the March 2013 Board hearing transcript.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

In addition, the Veteran has been afforded a VA examination in October 2012 and a supplemental medical opinion was obtained in December 2013 regarding the issue of service connection for the left knee disorder.  The Veteran's history was taken and a complete examination was conducted.  The VA examiner provided medical opinions and rationales based on the evidence of record.  For these reasons, the Board finds that the Veteran has been afforded an adequate examination.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim for service connection for a left knee disorder.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of degenerative arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2013); therefore, the presumptive service connection provisions of 
38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186   (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).
A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177   (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Left Knee Disorder

The Veteran essentially contends that his currently diagnosed left knee arthritis is related to service, to include multiple parachute jump landings.  Alternatively, the Veteran maintains that his left knee disorder is related to his service-connected right knee disability.

The Board finds that the Veteran has currently diagnosed left knee degenerative arthritis.  The Veteran was first diagnosed with left medial meniscus tear and osteoarthritis by his private physician, Dr. G.I. in 2005.  See also October 2012 VA examination report confirming the diagnosis of degenerative arthritis of the left knee.

Next, the Board finds that symptoms relating to the Veteran's left knee disorder were not chronic in service.  Service treatment records are negative for complaints, diagnosis, or treatment for a left knee disorder.  Numerous reports of medical examination, conducted in April 1966, December 1966, April 1968, April 1969, March 1970, March 1971, April 1972, March 1973, May 1974, May 1975, May 1976, April 1977, April 1978, April 1979, February 1980, April 1981, February 1982, May 1984, May 1986, and May 1988, reveal normal clinical evaluations of the Veteran's lower extremities.  In the May 1989 service separation examination, the Veteran's lower extremities were also noted as normal.  In the May 1989 report of medical history, completed by the Veteran at service separation, he reported receiving therapy for back problems and other joint and tendon problems.  In his description, the Veteran noted that he fractured his tailbone and was diagnosed with degenerative arthritis of the back; however, complaints or treatment associated with his left knee were not reported.  The May 1989 report of medical history also reveals that the Veteran noted that he was in "excellent" health.  For these reasons, the Board finds that the Veteran's left knee disorder was not chronic in service.

The Board next finds that the weight of the competent and credible evidence of record demonstrates that symptoms of arthritis of the left knee did not manifest to a compensable degree within one year of separation in May 1989.  Upon review of all the evidence of record, the Board finds no evidence of degenerative changes in the left knee within one year of service.  The first objective reference to arthritis is in 2005, approximately 16 years after service separation.  For these reasons, the Board finds that left knee arthritis did not manifest to a compensable degree within one year of service separation; therefore, the presumptive provisions for arthritis are not applicable in this case.

The Board further finds that symptoms associated with a left knee disorder have not been continuous since service separation.  During the March 2013 Board hearing, the Veteran essentially stated that he did not seek treatment for his left knee disorder after service because he was busy working and taking care of his family.  The Veteran reported that he became a home builder which involved some psychical labor.  In addition, he stated that he began a Christmas tree farm in the 1990s which involved some chainsaw work and hoisting trees onto car roofs.  See Veteran's statements in November 2011 VA examination report.  The Veteran also testified that he self-medicated with aspirin and dealt with the pain.  Post-service private treatment records, however, reflect that the Veteran first sought treatment for the left knee in 2005 after twisting his left knee on his boat.  These private treatment records from Dr. G.I. also reveal that the Veteran underwent orthoscopic surgery on his left knee; however, at no time did the Veteran report that symptoms associated with the left knee had persisted since service separation.  During the October 2012 VA examination, the Veteran reported that his left knee pain began only "a few years prior" to twisting his left knee in 2005.  

Although the Veteran now maintains, pursuant to his claim for VA compensation benefits, that his left knee symptoms were continuous since service, the Board finds that service treatment records and post-service private treatment records weigh against this assertion.  As noted, the Veteran told Dr. G.I. that his left knee symptoms developed as a result of twisting his knee in 2005.  This statement was made contemporaneously with treatment, and has greater probative value than a statements rendered years later in support of a claim for disability benefits.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest is recognized as a factor which may affect the credibility of a claimant's statements).  

As noted above, the evidence demonstrates that the Veteran did not seek treatment for his left knee disorder prior to 2005.  The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology (Savage v. Gober, 10 Vet. App. 488, 496 (1997)); however, here, the Veteran filed other claims for service connection, but did not mention a left knee disorder at any time prior to his October 2007 claim.  For example, in August 1989, one month after service separation, the Veteran filed claims for service connection for 13 other disorders, to include a right knee disorder, but did not mention the left knee disorder.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for his left knee disorder, when viewed in the context of his action regarding his other claims for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not sustain a left knee disorder in service and a lack of symptomatology at the time he filed the other claims.  For these reasons, the Board finds that the Veteran's statements regarding continuous left knee symptoms are not credible.  Accordingly, the Board finds that presumptive service connection under 38 C.F.R. § 3.303(b) for continuous post-service symptoms is not warranted.

The Board further finds that the weight of the competent and probative evidence demonstrates that the left knee disorder is not etiologically to service.  Although private treatment records from Dr. G.I. discuss treatment for the left knee disorder, these records do not provide an opinion as to whether left knee arthritis is related to service.

The Veteran submitted a private medical opinion from Dr. M.B. dated June 2013. Specifically, Dr. M.B. stated that the Veteran, as likely as not, sustained injuries during service that resulted in shoulder surgeries and knee symptoms and which resulted in chronic problems and surgeries.  According to Dr. M.B., the Veteran had subsequent symptoms for years eventually requiring surgery.  Although Dr. M.B. stated that he believed that these chronic conditions originated in service, Dr. M.B. did not provide a rationale for his opinions.  Further, it does not appear that 
Dr. M.B. had an opportunity to review the claims file, to include the May 1989 service separation examination, prior to rendering an opinion.  See Prejean, 13 Vet. App. at 448-9; Bloom, 12 Vet. App. at 187; Hernandez-Toyens, 11 Vet. App. at 382.  As noted above, the Board has found that the assertions of continuity of symptoms is not credible and to the extent that the opinion is premised on the fact of symptoms since service, the opinion is based on an inaccurate factual basis.  See Reonal 5 Vet. App. at 458 (1993).  For these reasons, the Board finds the June 2013 medical opinion from Dr. M.B., to be of little probative value.

The Veteran was also afforded a VA examination in October 2012 to assess the nature and etiology of the left knee disorder.  The VA examiner reviewed the claims file, interviewed the Veteran, conducted a physical examination of the Veteran's knee, and discussed in detail the Veteran's military, medical, and occupational history.  The VA examiner noted that the Veteran had no left knee injuries in service that could have caused the left knee arthritis.  The Veteran did sustain a left knee injury in 2005 and was diagnosed with a meniscal tear and arthritis, but the Veteran was now pain free and was able to ambulate without any assistive devices.  The examiner also noted that the Veteran was able to perform home construction and maintain a Christmas tree farm after service.  For these reasons, the VA examiner opined that the left knee disorder was less likely than not incurred in or caused by service.  The Board finds the October 2012 VA medical opinion to be highly probative as to whether the Veteran's left knee disorder was related to service. 

As noted above, service connection may also be granted for a disability that is proximately due to or aggravated by a service-connected disability.  See Allen, 7 Vet. App. at 448.  The Veteran has stated that his left knee disorder is related to his service-connected right knee disability.  Upon review of the evidence of record, the Board finds that the currently diagnosed left knee degenerative arthritis is not caused or aggravated by the service-connected right knee degenerative arthritis disability.

The only medical evidence of record which specifically addresses the question of whether left knee degenerative arthritis is caused or aggravated by the service-connected right knee disability is the October 2012 and December 2013 medical opinions.  In this regard, the October 2012 VA examiner stated that the Veteran's "left knee condition is caused by or a result of over use of the left lower extremity while compensating for the right knee."  In the same paragraph, however, the VA examiner stated that the Veteran's left knee condition was not due to or incurred in service nor was it caused by the right knee condition.  The examiner explained that the Veteran had not had any complaints of right knee pain in many years and stated that he had never limped or needed to walk with uneven or abnormal weight bearing.  He also never required an assistive device.  

Pursuant to the Board's November 2013 remand, a supplemental medical opinion was obtained in December 2013 to clarify the VA examiner's statements that (1) the left knee condition was caused by or a result of over use of the left lower extremity while compensating for the right knee, and (2) the Veteran's left knee condition was not due to or incurred in service nor was it caused by the right knee condition.  The December 2013 VA examiner clarified that the left knee disorder was not due to, not caused by, and not aggravated by the Veteran's right knee condition.  The examiner again noted that the Veteran had been free of symptoms of pain in the right knee for several years now and could not recall when he last had pain in the right knee.  When taken together, the October 2012 and December 2013 VA medical opinions weigh against a finding that the left knee condition was caused or aggravated by the service-connected right knee disability as the Veteran denied complaints of right knee pain for many years and stated that he had never limped or needed to walk unevenly or with abnormal weight bearing.  The Board finds that this evidence essentially demonstrates that the left knee disorder was not caused due to overcompensation of the right knee disability, which has been asymptomatic for many years.

The additional medical evidence of record, to include private treatment records, does not address whether left knee arthritis is caused or aggravated by the service-connected right knee disability.

The Board has also considered the Veteran's statements purporting to relate his left knee arthritis to service, or alternatively, to his service-connected right knee arthritis.  As a lay person, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder of left knee degenerative arthritis.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Arthritis is a medically complex disease process because of its multiple possible etiologies, requires specialized testing to diagnose, and manifest symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  The etiology of the Veteran's current left knee arthritis is a complex medical etiological question which involves internal and unseen system processes unobservable by the Veteran.

Upon review of all the evidence of record, both lay and medical, the Board finds that the October 2012 and December 2013 VA medical opinions to be the most probative evidence on the issue of a nexus to service and as to whether the Veteran's left knee disorder was caused or aggravated by his service-connected right knee disability.  The Board has considered the Veteran's statements purporting to relate his left knee disorder to service or to his service-connected right knee disability; however, even if assigned some limited probative value, the Veteran's own opinions are nevertheless outweighed by the highly probative medical expert opinions noted above.  

For these reasons, and after a careful review of the entire record, the Board finds that the weight of the evidence demonstrates that the Veteran's left knee disorder is not related to service and was not caused or aggravated by the service-connected right knee disability.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a left knee disorder is denied. 




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


